Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 1 of 14 Page ID #:27854



    1   IRELL & MANELLA LLP
        Morgan Chu (SBN 70446)
    2   mchu@irell.com
        Alan J. Heinrich (SBN 212782)
    3   aheinrich@irell.com
        C. Maclain Wells (SBN 221609)
    4   mwells@irell.com
        Elizabeth C. Tuan (SBN 295020)
    5   etuan@irell.com
        IRELL & MANELLA LLP
    6   1800 Avenue of the Stars, Suite 900
        Los Angeles, California 90067-4276
    7   Telephone: (310) 277-1010
        Facsimile: (310) 203-7199
    8
        Andrea W. Jeffries (SBN 183408)
    9   ajeffries@jonesday.com
        Luke J. Burton (SBN 301247)
   10   lburton@jonesday.com
        JONES DAY
   11   555 South Flower Street, Fiftieth Floor
        Los Angeles, CA 90071
   12   Telephone: (213) 489-3939
        Facsimile: (213) 243-2539
   13
        [List of counsel continues on next page]
   14
        Attorneys for Plaintiffs
   15   JUNO THERAPEUTICS, INC., MEMORIAL SLOAN
        KETTERING CANCER CENTER, and SLOAN
   16   KETTERING INSTITUTE FOR CANCER RESEARCH
   17                    UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   18
        JUNO THERAPEUTICS, INC.,         Case No. 2:17-cv-07639-SJO-
   19   MEMORIAL SLOAN KETTERING         RAOSJO-KSx
        CANCER CENTER, AND SLOAN         PLAINTIFFS AND
   20   KETTERING INSTITUTE FOR
        CANCER RESEARCH,                 COUNTERCLAIM
   21                                    DEFENDANTS’ ANSWER TO
                   Plaintiffs,           COUNTERCLAIM PLAINTIFF’S
   22        v.                          COUNTERCLAIMS
   23   KITE PHARMA, INC.,               DEMAND FOR JURY TRIAL
                   Defendant.            Hon. S. James Otero
   24
   25
        KITE PHARMA, INC.,                           DEMAND FOR JURY TRIAL
   26
                Counterclaim Plaintiff,              Hon. S. James Otero
   27        v.
   28   JUNO THERAPEUTICS, INC.,
                                          PLAINTIFFS AND COUNTERCLAIM
                                                DEFENDANTS’ ANSWER TO
                                              COUNTERCLAIM PLAINTIFF’S
                                                        COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 2 of 14 Page ID #:27855



    1   MEMORIAL SLOAN KETTERING
        CANCER CENTER, AND SLOAN
    2   KETTERING INSTITUTE FOR
        CANCER RESEARCH,
    3           Counterclaim Defendants.
    4
    5   Rebecca Carson (SBN 254105)
        rcarson@irell.com
    6   Ingrid M. H. Petersen (SBN 313927)
        ipetersen@irell.com
    7   IRELL & MANELLA LLP
        840 Newport Center Drive, Suite 400
    8   Newport Beach, CA 92660
        Telephone: (949) 760-0991
    9   Facsimile: (949) 760-5200
   10   Christopher J. Harnett (Pro Hac Vice)
        charnett@jonesday.com
   11   Sarah A. Geers (Pro Hac Vice)
        sgeers@jonesday.com
   12   Kevin V. McCarthy (Pro Hac Vice)
        kmccarthy@jonesday.com
   13   JONES DAY
        250 Vesey Street
   14   New York, NY 10281-1047
        Telephone: (212) 326-3939
   15   Facsimile: (212) 755-7306
   16   Jennifer L. Swize (Pro Hac Vice)
        jswize@jonesday.com
   17   JONES DAY
        51 Louisiana Avenue, N.W.
   18   Washington, DC 20001-2113
        Telephone: (202) 879-3939
   19   Facsimile: (202) 626-1700
   20   John M. Michalik (Pro Hac Vice)
        jmichalik@jonesday.com
   21   JONES DAY
        77 West Wacker Drive, Suite 3500
   22   Chicago, IL 60601-1692
        Telephone: (312) 782-3939
   23   Facsimile: (312) 782-8585
   24   Attorneys for Plaintiffs
        JUNO THERAPEUTICS, INC. and SLOAN KETTERING
   25   INSTITUTE FOR CANCER RESEARCH
   26
   27
   28
                                           PLAINTIFFS AND COUNTERCLAIM
                                                 DEFENDANTS’ ANSWER TO
                                               COUNTERCLAIM PLAINTIFF’S
                                                         COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 3 of 14 Page ID #:27856



    1           Plaintiffs and Counterclaim Defendants Juno Therapeutics, Inc., Memorial
    2   Sloan Kettering Cancer Center, and Sloan Kettering Institute for Cancer Research
    3   (collectivelytogether, “Juno”) hereby respond to the Counterclaims of Kite Pharma,
    4   Inc. (“Kite”) as follows:
    5                                      THE PARTIES
    6           1.    Juno lacks sufficient knowledge or information to form a belief as to the
    7   truth or falsity of the allegations set forth in paragraph 1 and on that basis denies
    8   them.
    9           2.    Juno is informed and believes, and on that basis admits, that Kite is a
   10   corporation organized and existing under the laws of the State of Delaware with a
   11   principal place of business at 2225 Colorado Avenue2400 Broadway, Santa Monica,
   12   California, 90404.
   13           3.    Juno admits that Memorial Sloan Kettering Cancer Center (“MSKCC”)
   14   is a corporation organized and existing under the laws of the State of New York, with
   15   a principal place of business at 1275 York Avenue, New York, New York, 10065.
   16           43.   Juno admits that Sloan Kettering Institute for Cancer Research (“Sloan
   17   Kettering”) is a corporation organized and existing under the laws of the State of New
   18   York, with a principal place of business at 1275 York Avenue, New York, New York,
   19   10065. Juno also admits that Sloan Kettering is the named assignee of U.S. Patent
   20   No. 7,446,190 (the “’190 Patent”).
   21           54.   Juno admits that Juno Therapeutics, Inc. is a corporation organized and
   22   existing under the laws of the State of Delaware, with its principal place of business
   23   at 400 Dexter Avenue North, Suite 1200, Seattle, Washington 98109, and is a wholly
   24   owned subsidiary of Celgene Corporation, which is a wholly owned subsidiary of
   25   Bristol-Myers Squibb Company. Except as expressly admitted, Juno denies the
   26   allegations set forth in paragraph 4 of the Counterclaims.
   27
   28
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -1-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 4 of 14 Page ID #:27857



    1                              JURISDICTION AND VENUE
    2           65.   Juno admits that Kite purports to bring claims under the Declaratory
    3   Judgment Act and the patent laws of the United States of America, Title 28 and 35
    4   of the United States Code.
    5           76.   Juno admits that subject matter jurisdiction exists in this action under 28
    6   U.S.C. §§ 1331, 1338(a), 2201, and 2202.
    7           87.   Juno admits that, for the purposes of this lawsuit only, this Court has
    8   personal jurisdiction over Juno Therapeutics. Except as expressly admitted, Juno
    9   denies the allegations set forth in paragraph 87 of the Counterclaims.
   10           98.   Juno admits that, for the purposes of this lawsuit only, this Court has
   11   personal jurisdiction over Sloan Kettering. Except as expressly admitted, Juno denies
   12   the allegations set forth in paragraph 98 of the Counterclaims.
   13           10.   Juno admits that, for the purposes of this lawsuit only, this Court has
   14   personal jurisdiction over MSKCC. Except as expressly admitted, Juno denies the
   15   allegations set forth in paragraph 10 of the Counterclaims.
   16           119. Juno admits that venue is proper.
   17           1210. Juno admits that Juno has accused Kite of infringement of the ’190
   18   Patent, which Kite denies.
   19           1311. Juno admits that an actual and justiciable controversy exists between
   20   Kite and Juno with respect to non-infringement and invalidity of the ’190 Patent.
   21                                FACTUAL BACKGROUND
   22           1412. Juno admits that Kite is the owner of KTE-C19, also known as
   23   YESCARTA. Juno further admits that YESCARTA involves the engineering of a
   24   cancer patient’s own T cells to produce a CAR-T targeting CD19, but otherwise
   25   denies the allegations set forth in paragraph 1412.
   26           1513. Juno lacks sufficient knowledge or information to form a belief as to the
   27   truth or falsity of the allegations set forth in paragraph 1513 and on that basis denies
   28   them.
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -2-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 5 of 14 Page ID #:27858



    1           1614. Juno admits as a general matter that CAR-T therapy “involves taking T
    2   cells out of a patient, engineering the cells to express the appropriate CAR, expanding
    3   the engineered cell population, and ultimately reintroducing the cells back into the
    4   patient’s body, where they attack the target cancer,” but otherwise denies the
    5   allegations set forth in paragraph 1614.
    6                        (a)    YESCARTATMYESCARTA®: A Clinical Success
    7           1715. Juno lacks sufficient knowledge or information to form a belief as to the
    8   truth or falsity of the allegations set forth in paragraph 1715 and on that basis denies
    9   them.
   10           1816. Juno admits that Exhibit B1 appears to be a copy of an article titled “Kite,
   11   NCI Partner on Engineered Autologous T-Cell Therapies.” Except as expressly
   12   admitted, Juno lacks sufficient knowledge or information to form a belief as to the
   13   truth or falsity of the allegations set forth in paragraph 1816 and on that basis denies
   14   them.
   15           1917. Juno admits that Exhibit C appears to be a copy of a Kite Pharma press
   16   release titled “Kite, NCI Partner on Engineered Autologous T-Cell Therapies.”
   17   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
   18   a belief as to the truth or falsity of the allegations set forth in paragraph 1917 and on
   19   that basis denies them.
   20           2018. Juno admits that Exhibit D appears to be a copy of a Kite Pharma press
   21   release titled “Kite Pharma Presents Results of Multi-Center Pivotal ZUMA-1 Trial
   22   of Axicabtagene Ciloleucel (KTE-C19) in Aggressive Non-Hodgkin Lymphoma as
   23   Late-Breaking Abstract at Annual Meeting of American Society of Hematology.”
   24   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
   25
   26
                All references to “Exhibits” refer to the exhibits to the Counterclaims which
                1
   27   were filed with the Kite Pharma, Inc.’s Amended Answer To Plaintiffs’ Second
        Amended And Supplemental Complaint and Counterclaims (Dkt. No. 66617) and
   28   incorporated by reference in the Counterclaims.
                                                             PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                  ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                   -3-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 6 of 14 Page ID #:27859



    1   a belief as to the truth or falsity of the allegations set forth in paragraph 2018 and on
    2   that basis denies them.
    3           2119. Juno lacks sufficient knowledge or information to form a belief as to the
    4   truth or falsity of the allegations set forth in paragraph 2119 and on that basis denies
    5   them.
    6           2220. Juno lacks sufficient knowledge or information to form a belief as to the
    7   truth or falsity of the allegations set forth in paragraph 2220 and on that basis denies
    8   them.
    9           2321. Juno admits that Exhibit E appears to be a copy of a Kite Pharma press
   10   release titled “Kite Announces Initiation of Axicabtagene Ciloleucel CAR-T Clinical
   11   Program in the European Union.” Except as expressly admitted, Juno lacks sufficient
   12   knowledge or information to form a belief as to the truth or falsity of the allegations
   13   set forth in paragraph 2321 and on that basis denies them.
   14           2422. Juno admits that Exhibit F appears to be an excerpt of a version of the
   15   “Fact Sheet: Breakthrough Therapies” section of the Food and Drug Administration’s
   16   website, which exhibit contains, in part, text selectively contained within certain of
   17   the quotations in paragraph 2422. Except as expressly admitted, Juno lacks sufficient
   18   knowledge or information to form a belief as to the truth or falsity of the allegations
   19   set forth in paragraph 2422 and on that basis denies them.
   20           2523. Juno lacks sufficient knowledge or information to form a belief as to the
   21   truth or falsity of the allegations set forth in paragraph 2523 and on that basis denies
   22   them.
   23           2624. Juno admits that Exhibit G appears to be a copy of a Kite Pharma press
   24   release titled “Kite Completes Submission of U.S. Biologics License Application
   25   (BLA) for Axicabtagene Ciloleucel as the First CAR-T Therapy for the Treatment of
   26   Patients With Aggressive Non-Hodgkin Lymphoma (NHL),” which exhibit contains,
   27   in part, text selectively contained within certain of the quotations in paragraph 2624.
   28   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -4-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 7 of 14 Page ID #:27860



    1   a belief as to the truth or falsity of the allegations set forth in paragraph 2624 and on
    2   that basis denies them.
    3           2725. Juno is informed and believes, and on that basis admits, that Kite is a
    4   wholly owned subsidiary of Gilead Sciences, Inc. Except as expressly admitted, Juno
    5   lacks sufficient knowledge or information to form a belief as to the truth or falsity of
    6   the allegations set forth in paragraph 2725 and on that basis denies them.
    7           2826. Juno admits that Exhibit H appears to be an excerpt of a version of the
    8   “FDA News Release” section of the Food and Drug Administration’s website titled
    9   “FDA approves CAR-T cell therapy to treat adults with certain types of large B-cell
   10   lymphoma.” Except as expressly admitted, Juno lacks sufficient knowledge or
   11   information to form a belief as to the truth or falsity of the allegations set forth in
   12   paragraph 2826 and on that basis denies them.
   13                       (b)    Kite’s CAR-T Collaborations
   14           2927. Juno admits that Exhibit I appears to be a copy of a Kite Pharma press
   15   release titled “Kite Pharma and The Leukemia & Lymphoma Society(R) Enter Into
   16   Collaboration to Enhance the Development of KTE-C19 in Refractory Aggressive
   17   Non-Hodgkin Lymphoma and Launch CAR T-Cell Therapy Educational Programs.”
   18   Except as expressly admitted, Juno lacks sufficient knowledge or information to form
   19   a belief as to the truth or falsity of the allegations set forth in paragraph 2927 and on
   20   that basis denies them.
   21           3028. Juno admits that Exhibit J appears to be a copy of a Kite Pharma press
   22   release titled “Kite Pharma Announces Clinical Collaboration to Evaluate Two Novel
   23   Immunotherapies for Patients with Non-Hodgkin Lymphoma.” Except as expressly
   24   admitted, Juno lacks sufficient knowledge or information to form a belief as to the
   25   truth or falsity of the allegations set forth in paragraph 3028 and on that basis denies
   26   them.
   27
   28
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -5-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 8 of 14 Page ID #:27861



    1                       (c)    Juno’s CAR-T Failure
    2         3129. Juno admits that JCAR015 is covered by the ’190 Patent. Juno also
    3   admits that Juno is not currently developing JCAR015 for commercial marketing.
    4   Except as expressly admitted, Juno denies the allegations set forth in paragraph 3129
    5   of the Counterclaims.
    6         3230. Juno admits that the ’190 Patent is entitled “Nucleic Acids Encoding
    7   Chimeric T Cell Receptors.”
    8         3331. Juno admits that in 2013, Juno Therapeutics, Inc. licensed the ’190
    9   Patent from MSKCCand Memorial Sloan Kettering Cancer Center (“MSKCC”),
   10   which was a named plaintiff in this action until dismissed by this Court’s November
   11   6, 2019 Order, entered into an Exclusive License Agreement that was intended to
   12   include the rights to the ’190 Patent. Except as expressly admitted, Juno denies the
   13   allegations set forth in paragraph 31 of the Counterclaims.
   14         3432. Juno admits that MSKCC was at least one site of one or more clinical
   15   trials for JCAR015. Except as expressly admitted, Juno denies the allegations set
   16   forth in paragraph 3432 of the Counterclaims.
   17         3533. Juno admits that the phase II clinical trial on JCAR015 was put on
   18   clinical hold on July 7, 2016. Juno admits that Exhibit K appears to be a copy of an
   19   article titled “Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient
   20   Deaths,” which exhibit contains, in part, text selectively contained within certain of
   21   the quotations in paragraph 3533. Juno admits that the cited article states “[t]hree
   22   patients . . . died . . . forcing the trial to be put on hold.” According to the article,
   23   each death occurred from cerebral edema. Except as expressly admitted, Juno denies
   24   the allegations set forth in paragraph 3533 of the Counterclaims.
   25         3634. Juno admits that it was permitted to resume the clinical trial involving
   26   JCAR015. Juno admits that two other patients participating in the trial appear to have
   27   died from cerebral edema. Juno admits that that Exhibit L appears to be a copy of an
   28
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -6-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 9 of 14 Page ID #:27862



    1   article titled “Juno CAR-T study put on hold, again, after cerebral edemas and
    2   fatality, again.”
    3          3735. Juno admits that it thereafter voluntarily halted the clinical trial and the
    4   clinical trial has not resumed. Exhibit M appears to be a copy of an article titled
    5   “Two patient deaths halt trial of Juno’s new approach to treating cancer,” which
    6   exhibit contains, in part, text selectively contained within certain of the quotations in
    7   paragraph 3735. Except as expressly admitted, Juno denies the allegations set forth
    8   in paragraph 3735 of the Counterclaims.
    9          3836. Juno admits it is developing its JCAR017 therapy. Except as expressly
   10   admitted, Juno denies the allegations set forth in paragraph 3836 of the
   11   Counterclaims.
   12          3937. Juno admits that its JCAR017 therapy uses a different amino acid
   13   sequence from the CAR sequence in JCAR015 and does not use the amino acid
   14   sequence encoded by SEQ ID NO:6.
   15                       (d)    The ’190 Patent
   16          4038. Juno admits that every claim of the ’190 Patent requires a
   17   “costimulatory signaling region compris[ing] the amino acid sequence encoded by
   18   SEQ ID NO:6.”
   19          4139. Juno denies the allegations set forth in paragraph 4139 of the
   20   Counterclaims.
   21          4240. Juno denies the allegations set forth in paragraph 4240 of the
   22   Counterclaims.
   23          4341. Juno admits that a certificate of correction was requested for the ’190
   24   Patent. Except as expressly admitted, Juno denies the allegations set forth in
   25   paragraph 4341 of the Counterclaims.
   26          4442. The allegations in paragraph 4442 constitute conclusions of law or legal
   27   argument to which no responsive pleading is necessary. To the extent a responsive
   28
                                                            PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                                 ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                                  -7-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 10 of 14 Page ID
                                 #:27863


 1   pleading is necessary, Juno denies the allegations set forth in paragraph 4442 of the
 2   Counterclaims.
 3         4543. Juno denies the allegations set forth in paragraph 4543 of the
 4   Counterclaims.
 5         4644. Juno denies the allegations set forth in paragraph 4644 of the
 6   Counterclaims.
 7                                FIRST COUNTERCLAIM
 8                (Declaratory Judgment of Invalidity of the ’190 Patent)
 9         4745. Juno repeats and incorporates by reference each of its responses to
10   paragraphs 1 through 4644 above.
11         4846. Juno is informed and believes, and on that basis admits, that Kite
12   contends that the claims of the ’190 Patent are invalid. Juno admits that it contends
13   that the claims of the ’190 Patent are not invalid. Except as expressly admitted, Juno
14   denies the allegations set forth in paragraph 4846 of the Counterclaims.
15         4947. Juno denies the allegations set forth in paragraph 4947 of the
16   Counterclaims.
17         5048. The allegations in paragraph 5048 constitute conclusions of law or legal
18   argument to which no responsive pleading is necessary.
19                              SECOND COUNTERCLAIM
20            (Declaratory Judgment of Noninfringement of the ’190 Patent)
21         5149. Juno repeats and incorporates by reference each of its responses to
22   paragraphs 1 through 5048 above.
23         5250. Juno admits that there is an actual, live controversy between Kite and
24   Juno as to whether Kite has infringed or does infringe, directly or indirectly, any valid
25   claim of the ’190 Patent. Juno admits that it contends that Kite infringes the ’190
26   Patent. Except as expressly admitted, Juno denies the allegations set forth in
27   paragraph 5250 of the Counterclaims.
28
                                                         PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                              ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                               -8-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 11 of 14 Page ID
                                 #:27864


 1         5351. Juno denies the allegations set forth in paragraph 5351 of the
 2   Counterclaims.
 3         5452. The allegations in paragraph 5452 constitute conclusions of law or legal
 4   argument to which no responsive pleading is necessary.
 5                              AFFIRMATIVE DEFENSES
 6         Without assuming any burden of proof that it would not otherwise bear, Juno
 7   asserts the following affirmative defense, which is pled in the alternative, and does
 8   not constitute an admission that Kite is entitled to any relief whatsoever. Juno
 9   reserves the right to assert additional affirmative defenses in the event that discovery
10   and other analyses indicate that additional affirmative defenses are appropriate.
11                           FIRST AFFIRMATIVE DEFENSE
12                                      (IPR Estoppel)
13         1.     Kite filed a petition for inter partes review (“IPR”) against the ’190
14   Patent on August 13, 2015. See Dkt. No. 1484-2.
15         2.     That IPR proceeded to a Final Written Decision, issued by the Patent
16   Trial and Appeal Board (“Board”) on December 16, 2016. See Dkt. No. 1484-3.
17         3.     The Board found that Kite had “not shown by a preponderance of the
18   evidence that claims 1-13 of the ’190 Patent are unpatentable under 35 U.S.C. § 103.”
19   See Dkt. No. 1484 (quoting Dkt. No. 1484-3 at 29).
20         4.     As a result, Kite is now estopped from asserting that the claims of the
21   ’190 Patent are invalid “on any ground that the petitioner raised or reasonably could
22   have raised during the inter partes review.” See 35 U.S.C. § 315(e).
23              PRAYER FOR RELIEF ON KITE’S COUNTERCLAIMS
24         Juno denies that Kite is entitled to any relief, and specifically denies the
25   allegations and requests for relief set forth in paragraphs A-G under the heading
26   “PRAYER FOR RELIEF” in the Counterclaims.
27         WHEREFORE, Counterclaim Defendants pray for relief as follows:
28
                                                        PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                             ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                              -9-                                COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 12 of 14 Page ID
                                 #:27865


 1         A.      An award to Counterclaim Defendants of their costs and reasonable
 2   expenses to the fullest extent permitted by law;
 3         B.      A declaration that this case is exceptional pursuant to 35 U.S.C. § 285,
 4   and an award of attorneys’ fees and costs; and
 5         C.      An award of such other and further relief as the Court may deem just
 6   and proper.
 7    DATED: April 9December          Respectfully submitted,
      23, 20182019
 8
                                      IRELL & MANELLA LLP
 9
                                      By: /s/ Morgan Chu Andrea W. Jeffries
10                                        Morgan Chu (SBN 70446)
                                          Andrea W. Jeffries (SBN 183408)
11                                        Luke J. Burton (SBN 301247)
                                          JONES DAY
12                                        555 South Flower Street, Fiftieth Floor
                                          Los Angeles, CA 90071
13                                        Telephone: (213) 489-3939
                                          Facsimile: (213) 243-2539
14                                         Morgan Chu (SBN 70446)
15                                         Alan J. Heinrich (SBN 212782)
                                           C. Maclain Wells (SBN 221609)
                                           Elizabeth C. Tuan (SBN 295020)
16                                         IRELL & MANELLA LLP
                                           1800 Avenue of the Stars, Suite 900
17                                         Los Angeles, California 90067-4276
                                           Telephone: (310) 277-1010
18                                         Facsimile: (310) 203-7199
19                                         Rebecca Carson (SBN 254105)
                                           Ingrid M. H. Petersen (SBN 313927)
20                                         IRELL & MANELLA LLP
                                           840 Newport Center Drive, Suite 400
                                           Newport Beach, CA 92660
21                                         Telephone: (949) 760-0991
                                           Facsimile: (949) 760-5200
22
                                           Christopher J. Harnett (Pro Hac Vice)
23                                         Sarah A. Geers (Pro Hac Vice)
                                           Kevin V. McCarthy (Pro Hac Vice)
24                                         JONES DAY
                                           250 Vesey Street
25                                         New York, NY 10281-1047
                                           Telephone: (212) 326-3939
26                                         Facsimile: (212) 755-7306
                                           Jennifer L. Swize (Pro Hac Vice)
27                                         JONES DAY
                                           51 Louisiana Avenue, N.W.
28                                         Washington, DC 20001-2113
                                                        PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                             ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                             - 10 -                              COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 13 of 14 Page ID
                                 #:27866


 1                                    Telephone: (202) 879-3939
                                      Facsimile: (202) 626-1700
 2
                                      John M. Michalik (Pro Hac Vice)
 3                                    JONES DAY
                                      77 West Wacker Drive, Suite 3500
 4                                    Chicago, IL 60601-1692
                                      Telephone: (312) 782-3939
                                      Facsimile: (312) 782-8585
 5
                                      Elizabeth C. Tuan (SBN 295020)
 6                                    IRELL & MANELLA LLP
                                      1800 Avenue of the Stars, Suite 900
 7                                    Los Angeles, California 90067-4276
                                      Telephone: (310) 277-1010
 8                                    Facsimile: (310) 203-7199
 9                                    Attorneys for Plaintiffs Juno Therapeutics,
                                      Inc., Memorial Sloan Kettering Cancer
10                                    Center, and Sloan Kettering Institute for
                                      Cancer Research
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                      ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                        - 11 -                            COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 623 Filed 12/23/19 Page 14 of 14 Page ID
                                 #:27867


 1                            CERTIFICATE OF SERVICE
 2          A copy of the foregoing document was electronically filed with the Court
 3    this 9th23rd day of AprilDecember, 20182019. Notice of this filing will be sent
 4    by operation of the Court’s electronic filing system. Parties may access this filing
 5    through the Court’s system.
 6
 7                                              Morgan Chu______________________
                                                /s/ Andrea W. Jeffries ______________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       PLAINTIFFS AND COUNTERCLAIM DEFENDANTS’
                                                            ANSWER TO COUNTERCLAIM PLAINTIFF’S
                                             - 12 -                             COUNTERCLAIMS
